Bigg-s, J.
This proceeding was commenced before a justice of the peace. When the case reached the cir*245cuit court, a motion to quash the information was sustained. The prosecuting attorney filed an amended information, which the circuit court, on motion of defendant, struck from the files. The state has appealed.
That the motion to quash was properly sustained, admits of no doubt. The charge was the disturbance of a religious congregation (R. S. 1889, sec. 3785). The information failed to allege that the place, where the congregation met, was set apart for religious worship, and it did not set out the place of the offense with sufficient definiteness. The charge in the language of the information was that the defendant and others on a certain day, etc., in St. Francois county, “did then and there unlawfully, willfully, maliciously, and contemptuously, disturb and disquiet a congregation of people then and there met for religious worship,” etc. Under the decisions both of this court and the supreme court the information was defective and insufficient in the respects above stated. State v. Kindrick, 21 Mo. App. 507; State v. Schieneman, 64 Mo. 386.
Neither did the circuit court commit error in striking out the amended information. State v. Russell, 88 Mo. 648; State v. Kemple, 27 Mo. App. 392. These cases expressly hold that the right of amendment under such circumstances does not exist; that section 4331 of the Revised Statutes, 1889, only authorizes an information to be amended while the case is pending before the justice, and then only before final submission to the jury, and that section 6347 of the statute refers solely to amendments in civil causes. In the case of State v. Wonderly, 17 Mo. App. 597, a contrary opinion is expressed. It was there held that section 4333, supra, then section 2027, of the Revised Statutes of 1879, authorized the amendment of an information in the appellate court. On that point that case must be *246considered as having been overruled by the more recent decisions above referred to.
It follows that the judgment of the circuit court must be affirmed.
All the judges concur.